Citation Nr: 1105807	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from November 1952 to December 
1955.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York 
that denied the Veteran's request to reopen a previously-denied 
claim for service connection for hypertension.

In June 2009 the Board issued a decision reopening the 
previously-denied claim.  At that time, the Board also remanded 
the reopened claim for further development.

The Board remanded the case in December 2009 because the 
originating agency had not complied with the requirements of the 
Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (where 
the remand orders of the Board were not complied with, the Board 
itself errs in failing to ensure compliance).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

Unfortunately, the case must be remanded once again for further 
development.

The Board's remand in June 2009 specifically requested the 
originating agency to afford the Veteran an examination by a 
physician.  The Veteran was examined by a VA physician's 
assistant (PA) in August 2009.  The Board remanded the case to 
the originating agency in December 2009, again requesting 
examination by a physician.  The Veteran was thereupon examined 
in February 2010 by the same PA whose qualifications had been 
previously deemed by the Board to be inadequate.  

The record does not show the PA's examination and medical 
conclusions on either occasion were reviewed and endorsed by a 
physician.  

A PA is not a physician, so examination by a PA did not 
substantially comply with the requirements of the Board's remand 
and another remand is required at this point.  Stegall, 11 Vet. 
App. 268.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine if his 
hypertension is related to active service 
or became manifest to a compensable degree 
within the first year after his discharge 
from service.

The claims folder must be made available to 
and reviewed by the examining physician.  
Any indicated studies should be performed.

Based on the claims folder review, the 
Veteran's subjective history of his 
symptoms and examination of the Veteran, 
the examining physician should provide an 
opinion as to whether there is a 50 percent 
or better probability that the Veteran's 
hypertension originated during active 
service, was manifested within one after 
his discharge from active service, or is 
otherwise etiologically related to his 
active service.  

If the examining physician believes that 
the condition was initially manifested 
within one year after the Veteran's 
discharge from service, the examiner should 
identify those manifestations.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

3.  To preclude future remand, the RO or 
AMC must ensure compliance with the terms 
of this remand, to include examination by a 
physician and an examination report that 
complies with the remand instructions 
above. 

4.  Then, the RO or the AMC should 
readjudicate the claim based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

As noted above, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Further, the law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



